 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR9004-1(b)




 In Re:                                                                         Case No.:                      18-33015

 Richard R. Harker                                                                                                 13
                                                                                Chapter:
 Natalie J. Harker

                                                                                Judge:                        Altenburg



                                               CERTIFICATION OF DEBTOR'S COUNSEL
                                            SUPPORTING SUPPLEMENTAL CHAPTER 13 FEE
                                        Under D.N.J. LBR 2016-5 this supplemental fee application may
                                        contain requests for compensation of $2,000 or less. Requests for
                                       compensation over $2,000 must be filed under D.N.J. LBR 2016-1.



     Brad J. Sadek , Esquire, certifies as follows:

1.          I represented the debtor in connection with the following proceeding(s) in debtor's chapter 13 case:




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                                                                        STANDARD FEES
                          Prosecution of motion on behalf of debtor.                                                                      $1,500.00

                          Nature of motion:                    Motion to Sell Real Property, Motion to Appt. Real Estate Agent and
                                                               Motion to modify plan


                          Hearing date(s):                       1/14/2020


                          Defense of motion on behalf of debtor (Including filing Objection to Creditor's or Trustee's                       $400.00
                          Certification of Default).

                          Nature of motion:


                          Hearing date(s):


                          Additional court appearance(s). (Not to exceed three).                                                             $100.00

                          Purpose:


                          Hearing date(s):


                          Filing and appearance on a modified Chapter 13 plan.                                                               $300.00

                          Preparation of Wage Order.                                                                                         $100.00


                          Preparation and filing of Amendments to Schedules D, E, F, G, H or List of Creditors.                              $100.00


                          Preparation and filing of other amended schedules                                                                  $100.00


                          Preparation and filing of Application for Retention of Professional                                                $200.00


                          Preparation and filing of Notice of Sale or Settlement of Controversy                                              $100.00




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                                                     NON-STANDARD FEES
 Do not combine standard and non-standard fees for the same motion or service. If you believe the standard fee is
 inappropriate for services in a particular instance, you must request only non-standard fees for that particular
 service.

Describe non-standard services in detail, and attach a time detail (including applicable hourly rates) as

Exhibit A:



Describe non-standard expenses in detail:



2.          To date, in this case:

             I have applied for fees (including original retainer) in the amount of:                        $

             To date, I have received:                                                                      $

3. I seek compensation for services rendered in the amount of $                 payable:

                         through the Chapter 13 plan as an administrative priority.

                         outside the plan.

4.                       This allowance will not impact on plan payments.

                         This allowance will impact on plan payments.

                        Present plan:            $         per month for   months.

                        Proposed plan:           $         per month for   months.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy
5.          Pursuant to D.N.J. LBR 2016-5(b)(3), I have not filed a supplemental fee application within the preceding 120 days.


            I certify under penalty of perjury that the above is true.


 Dated: January 15, 2020                                                 /s/ Brad J. Sadek, Esquire
                                                                         Brad J. Sadek, Esquire
                                                                         Signature
                                                                                                                                   rev.8/1/15




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
